Citation Nr: 1647702	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-24 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received in order to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial compensable evaluation for a surgical scar, residuals of lipoma removal of the lower mid-lumbar back.

6.  Entitlement to an initial compensable evaluation for surgical scars, residuals of lipoma removal of the right ventral forearm. 

7.  Entitlement to an initial compensable evaluation for surgical scars, residuals of lipoma removal of the left antecubital area and left forearm. 

8.  Entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1965 to May 1969 and from January 1973 to October 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A hearing was held before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran did not submit any additional evidence.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains documents that are either duplicative of those in VBMS or not relevant to the issues on appeal. 

The issue of entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. §  3.324 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a June 2006 rating decision, the AOJ denied service connection for bilateral hearing loss and service connection for tinnitus.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal that determination.  There was also no new and material evidence received within one year of that determination.  

2.  The evidence received since the June 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claims.

3.  The Veteran's current bilateral hearing loss is at least as likely as not the result of an in-service event or injury.

4. The Veteran's current tinnitus is at least as likely as not the result of an in-service event or injury.

5.  On August 25, 2016, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he was satisfied with the evaluations assigned for surgical scar, residuals of lipoma removal of the lower mid-lumbar back; surgical scars, residuals of lipoma removal of the right ventral forearm; and for surgical scars, residuals of lipoma removal of the left antecubital area and left forearm.



CONCLUSIONS OF LAW

1.  The June 2006 rating decision denying service connection for bilateral hearing loss and service connection for tinnitus is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen the claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

5.  The claims for entitlement to initial compensable evaluations for a surgical scar, residuals of lipoma removal of the lower mid-lumbar back; surgical scars, residuals of lipoma removal of the right ventral forearm; and for surgical scars, residuals of lipoma removal of the left antecubital area and left forearm, are dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2015).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244  (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  
In the June 2006 decision, the RO denied service connection for bilateral hearing loss and tinnitus based on negative VA examination nexus opinions.  Specifically, the RO found that the Veteran was not diagnosed or treated for bilateral hearing loss and tinnitus in service.  In addition, the Veteran's August 1980 audiogram performed at separation showed normal levels of hearing.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a Notice of Disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103 (2015).

At the time of the June 2006 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, a VA audiological examination, and statements from the Veteran.  

The evidence received since the June 2006 rating decision includes evidence that is both new and material to the claim.  In particular, the Veteran presented testimony at an August 2016 hearing that his hearing loss and tinnitus are related to noise exposure in service.  He described noise exposure from air ducts, jet engines in the jet engine shop, and jet aircraft on the flight deck.  The Veteran also testified that as a Navy diver, he blew up mines and disposed of ordnance off the coast of Hawaii.  Moreover, the Veteran stated that he first noticed symptoms of tinnitus during service.  See Board hearing transcript at 21.  The Veteran denied pre and post service noise exposure.  Furthermore, two positive private nexus opinions were submitted linking the Veteran's hearing loss and tinnitus to his military service.  
 
This additional evidence relates to an unestablished fact necessary to substantiate the claims (a possible link between a current disorder and military service), and could reasonably substantiate the claims were they to be reopened by triggering VA's duty to assist.  See Shade, supra.  Thus, the Board finds that this evidence is both new and material, and the claims for service connection for bilateral hearing loss and tinnitus are reopened.  

II.  Service connection for bilateral hearing loss and tinnitus

In light of the favorable disposition, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issues of bilateral hearing loss and tinnitus.

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss and tinnitus as organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72   (2015). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518   (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for hearing loss and service connection for tinnitus are warranted.

The Veteran contends that his bilateral hearing loss and tinnitus are related to noise exposure in service.  Specifically, he testified to excessive and constant noise from jet aircraft, the flight deck, and air ducts while aboard various ships in addition to the disposal of explosives off the coast of Hawaii as a naval diver.  Importantly, the Veteran noted on his November 2005 original disability claim that his hearing loss and tinnitus began during active service in 1969.  During the August 2016 hearing, the Veteran testified that he first developed hearing loss in his 20's but was too young to know that he had hearing loss at the time.  He reported diminishing hearing since 1988 or 1990.  See Board hearing transcript at 17-18.   With respect to tinnitus, the Veteran reported that he noticed ringing in his ears during service.  Id. at 20.  The Board notes that the Veteran's service personnel records reflect that he was an aviation electronics technician and an explosive ordnance disposal diver.  Thus, the Board finds that the Veteran has competently and credibly reported in-service noise exposure.  Indeed, the Veteran's reported noise exposure is consistent with the circumstances of his military service.

The Veteran was afforded an October 2010 VA examination, at which time he was assessed as having bilateral sensorineural hearing loss and tinnitus.   The examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not due to military noise exposure.  With respect to tinnitus, the examiner reasoned that there were no complaints of tinnitus during service.   Regarding bilateral hearing loss, the examiner based her opinion on normal hearing threshold levels throughout service, including during the August 1980 separation examination.  Thus, the VA examiner premised her opinion on the lack of hearing loss during service.  However, the absence of in-service evidence of a hearing loss disability is not fatal to the Veteran's claim.  See 38 C.F.R. § 3.303 (d); Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992); Hensley v. Brown, 5 Vet. App. 155, 159  (1993).  

The Board also notes that the examiner did not address the significance of the documented in-service threshold shifts during the Veteran's second period of service or the Veteran's contention that his hearing loss was the result of noise exposure related to his military occupational duties.  Moreover, the examiner did not discuss the significance of the December 1967 service treatment record noting a retracted right tympanic membrane; the October 1973 complaint of right ear pain; and the November 1978 diagnosis of otitis externa in the right ear.   Thus, the Board finds that the October 2010 VA examiner's opinion lacks probative value.  See Reonal v. Brown, 5 Vet.App. 458, 461   (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").

In August 2010, the Veteran obtained a private medical opinion regarding the etiology of his current bilateral hearing loss and tinnitus.  The audiologist opined that the Veteran's hearing loss and tinnitus are related to his reported military acoustic trauma, including explosions and jets.  Although supportive of the Veteran's claims, the Board accords less probative value to this opinion, as it is without rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); but see Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012) (holding that "even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight").  

A December 2010 audiologist performed an audiologic evaluation and opined that, considering the Veteran's history in the military and outside the military, it is more likely than not that his sensorineural hearing loss and intermittent tinnitus are causally related to his military service.  The examiner noted the Veteran's history of in-service exposure to jet engines, retrograde disposal of old ordnance, and air-conditioning systems, without the benefit of hearing protection.  The examiner indicated that the current audiogram results were consistent with military noise exposure.  Moreover, the examiner cited to literature from the Navy noting that tactical jet aircraft noise on a flight deck can reach 130 dB which the examiner stated is well within the damage risk area where hearing loss and tinnitus can occur.  

Here, the Board finds that the December 2010 private examiner's opinion is adequate, as it was based on the Veteran's competent and credible lay statements. The opinion is also consistent with the medical evidence of record, including the Veteran's service personnel records.  See Reonal, supra.  Accordingly, the Board accords this opinion significant probative weight in support of the Veteran's claims.  

The law is clear, pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107  (West 2014).  Although there is evidence against the claim insofar as a VA examiner has opined that the Veteran's bilateral hearing loss and tinnitus are not related to his military service, as noted above, that opinion lacks probative value.  The additional evidence of record includes two private medical opinions that support the Veteran's claims, including the December 2010 private audiologist's opinion.  Significantly, the audiologist considered the Veteran's history, found that the Veteran's current hearing loss was consistent with military noise exposure, and provided a thorough and detailed rationale.  

This evidence, along with the Veteran's competent and credible assertions as to the onset of his bilateral hearing loss and tinnitus during service, is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for bilateral hearing loss and service connection for tinnitus is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  

III. Increased evaluations for Scars

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2015).  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204  (2015). 

During an August 2016 Board hearing, the Veteran testified that he was satisfied with the ratings assigned for his service-connected scars.  The Veteran indicated that his scars are not painful and do not limit the function of his back or upper extremities.  The Veteran expressed that he was satisfied with the noncompensable ratings.  See Board hearing transcript at 3-4, 7-8.   In addition, during a May 2015 VA examination, the Veteran stated that there had been no change in his scars since the last VA compensation examination in August 2010. 

He did not submit any additional argument or evidence in relation to the scars claims thereafter.  The Veteran may indicate that he is satisfied with a particular disability rating assigned that is less than the maximum disability rating allowed by law.  See AB v. Brown, 6 Vet. App. 35, 38-39   (1993).  Thus, there is no case or controversy, as there are no remaining allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

The appeal as to the issue of entitlement to an initial compensable evaluation for a surgical scar, residuals of lipoma removal of the lower mid-lumbar back, is dismissed.

The appeal as to the issue of entitlement to an initial compensable evaluation for surgical scars, residuals of lipoma removal of the right ventral forearm, is dismissed. 

The appeal as to the issue of entitlement to an initial compensable evaluation for surgical scars, residuals of lipoma removal of the left antecubital area and left forearm, is dismissed. 


REMAND

In light of the above award for service connection for bilateral hearing loss and tinnitus, adjudication of the issue of entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. §  3.324, must be remanded pending the assignment of disability ratings and effective dates for this grant, which are assigned by the AOJ in the first instance.

Accordingly, any determination as to whether compensable ratings for bilateral hearing loss and tinnitus are warranted may impact the claim for entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. §  3.324 .  As this matter is inextricably intertwined with the disability ratings the AOJ assigns for the Veteran's service-connected hearing loss and tinnitus granted herein, any Board action would be premature.  See Henderson v. West, 12 Vet.App. 11, 20   (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  Hence, a remand of this matter is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Assign initial disability ratings and effective dates for the newly service-connected bilateral hearing loss and tinnitus that are granted by the Board herein. 

2.  Thereafter, the claim for entitlement to a 10 percent rating based upon multiple, noncompensable service-connected disabilities pursuant to 38 C.F.R. §  3.324 should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


